DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/641,299, filed on July 4, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands” J. Mater. Chem. C, 2015, 3, 8212).
Regarding Claims 1-4:  Wang et al. teaches compound Pt2 of the following structure:


    PNG
    media_image1.png
    191
    186
    media_image1.png
    Greyscale

(Scheme 2, Pg. 8213).  Such a compound reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 and X4 are N, X3 is C, X51 is O, Y3-5 are each C, CY1 is a C6 carbocyclic group, CY2 is a C6 carbocyclic group, CY3 is a C6 carbocyclic group, CY4 is a C6 heterocyclic group, CY5 is a C5 heterocyclic group, a1, a2, and a4 are each 0, a3 is 1, b3 is 1, L2 is a bond, c2 is 1, and R2 is the C4 alkyl group 9-4.
Regarding Claims 17 and 18:  Wang et al. teaches the compounds in an OLED comprising a first electrode (ITA), a second electrode (Al), an organic layer/emissive layer disposed between the two electrodes comprising the complex (TCTA:dopant), a hole transport layer (TAPC) between the first electrode and the organic layer, and an electron transport layer (TmPyPB) between the emission layer and the second electrode (Pg. 8215).

Claim(s) 8-10, 12, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands” J. Mater. Chem. C, 2015, 3, 8212).
Regarding Claims 8-10, 12, 13, 15:  Wang et al. teaches compound Pt2 of the following structure:


    PNG
    media_image1.png
    191
    186
    media_image1.png
    Greyscale

(Scheme 2, Pg. 8213).  Such a compound reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 and X4 are N, X3 is C, X51 is O, Y3-5 are each C, CY1 is a C6 carbocyclic group, CY2 is a C6 carbocyclic group, CY3 is a C6 carbocyclic group, CY4 is a C6 heterocyclic group, CY5 is a C5 heterocyclic group, a1, a2, and a4 are each 0, a3 is 1, b3 is 1, L2 is a bond, c2 is 1, and R2 is the C4 alkyl group 9-4.
Regarding Claims 19 and 20:  Wang et al. teaches the compounds in an OLED comprising a first electrode (ITA), a second electrode (Al), an organic layer/emissive layer disposed between the two electrodes comprising the complex (TCTA:dopant), a hole transport layer (TAPC) between the first electrode and the organic layer, and an electron transport layer (TmPyPB) between the emission layer and the second electrode (Pg. 8215).

Claim(s) 1-4, 6, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US Pub. No. 2019/0006608).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
	Regarding Claim 1-4, 6:  Koo et al. teaches a compound of the following formula:

    PNG
    media_image2.png
    191
    192
    media_image2.png
    Greyscale

(Pg. 8).  The compound of Koo et al. reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 is N, X3 is C, X4 is N, Y1,3,5 are C, X51 is O, CY1-5 are each a C5-C6 carbocyclic or heterocyclic group, a1, a2, a4, and a5 are 0, a3 is 1, R3 is a C12 heteroaryl group.
	Regarding Claims 17 and 18:  Koo et al. teaches an OLED comprising a first and second electrode, with an organic emissions layer between the electrodes comprising the compound above ([0008]-[0015] and [0109]).

8-10, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US Pub. No. 2019/0006608).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claim 8-10, 12, 13, 15:  Koo et al. teaches a compound of the following formula:

    PNG
    media_image2.png
    191
    192
    media_image2.png
    Greyscale

(Pg. 8).  The compound of Koo et al. reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 is N, X3 is C, X4 is N, Y1,3,5 are C, X51 is O, CY1-5 are each a C5-C6 carbocyclic or heterocyclic group, a1, a2, a4, and a5 are 0, a3 is 1, R3 is a C12 heteroaryl group.
	Regarding Claim 14:  Koo et al. teaches an alternative embodiment reading on the compound of claim 14 (Pg. 81):

    PNG
    media_image3.png
    205
    245
    media_image3.png
    Greyscale

Regarding Claim 16:  Koo et al. teaches an alternative embodiment reading on the compound of claim 16 (Pg. 81):

    PNG
    media_image4.png
    226
    241
    media_image4.png
    Greyscale

Regarding Claims 19 and 20:  Koo et al. teaches an OLED comprising a first and second electrode, with an organic emissions layer between the electrodes comprising the compound above ([0008]-[0015] and [0109]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/043,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and diagnostic composition.  The instant claims differ in that the compound of Formula 1 of the reference application requires a cyano substituent whereas such a substitution is merely optional in the instant claims, however, the rerference claims still anticipate the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/553,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and 51 to be N, however, the reference claims still anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/895,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound and OLED.  The reference application requires a compound of Formula 2 in the hole transport region of the OLED, however, the reference application still renders obvious the compound and OLED as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/870,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound and OLED. The reference application requires a compound of Formula 2 in the hole transport region of the OLED, however, the reference application still renders obvious the compound and OLED as instantly claimed.


Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/871,382 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound and OLED. The reference application is more specific as it requires M = Pt, however, such claims still anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/023,394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and diagnostic composition.  The claims differ in that the reference claims requires particular HOMO levels in the OLED.  However, such claims still anticipate the instant claims.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,930,863. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially 2 and CY3, but the formula still renders obvious the instant claims.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,811,622. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same compound and OLED.  The claims differ in that the 10,811,622 claims require a Formula 2, however, both the patented claims and the instant claims still overlap in scope.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	February 8, 2022